DETAILED ACTION
This office action is in response to RCE filed on 05/26/2022.
Claims 1 – 6, 8 – 9, 12 – 17, 19 – 23 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. DE 1020192099718, filed on 07/06/2019 has been provided in the present application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Arguments
Applicant arguments with respect to previous 112a rejection are persuasive. Therefore, the previous 112a rejection has been withdrawn. Applicant’s arguments with respect to the 103 rejection of claim 1 has been fully considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 12, line 1 – 2, “A control unit comprising a computer programmed to perform a method for a vehicle”
Claim 13, line 2, “a control unit including a computer programmed to perform a method”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14, line 1 – 4 recites “A non-transitory computer-readable memory medium on which is stored a computer program having program code for executing an autonomous driving operation in a vehicle, the computer program, when executed by a computer, causing the computer to perform a method” There is lack of description support for the method to be executed by the “computer”. The specification specifies that the invention related to a computer program product including program code to be run in a “control unit”. (Specification, page 9, line 4 – 7, “the present invention also relates to a computer 5program product including program code, which is designed to execute the method steps described above. The computer program product runs in the control unit described above. Further advantages and useful embodiments may be gathered from the description herein and the figures.” However, the “control unit” invokes 112f interpretation for insufficient structure as described in the 112f interpretation above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit” in claims 12 and 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claims and specification don’t explicitly specify a known structure associated with the “control unit” in order to perform its functions as recited in claims 12 and 13. Therefore, the “control unit” is interpreted as a mere programing code that won’t be able to be executed without a structure. 

Therefore, claims 12 and 13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 9, 12 – 16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Publication No. US 20170349186 A1; hereafter Miller) in view of Schepp et al. (Publication No. US 20160160892 A1; hereafter Schepp) in further view of Victor, Trent (Publication No. US 20190367050 A1; hereafter Victor) in further view of el Kaliouby et al. (Publication No. US 20190283762 A1; hereafter Kaliouby).
Regarding to claim 1, Miller teaches a method for executing an autonomous driving operation in a vehicle, comprising: 
	detecting, during the autonomous driving operation, a personal driving action of a manual pressing of a brake pedal that displaces braking fluid to influence handling or driving dynamics of the vehicle taking place without driving authorization;
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

[Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session.

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally triggers a handoff, by pressing on the brake pedal, which requests the vehicle to be switched to manual operation. If the driver competency fails to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]).

based on the detecting, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode).

Miller teaches to disconnect or desensitize the brake pedal if the driving action is unauthorized as described above but does not explicitly disclose to in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit;

However, Schepp teaches in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; ([Par. 0044], “an brake fluid reservoir (with an atmospheric pressure present therein) is connectable/connected to the piston-cylinder device via at least one line, not illustrated, in such a way that brake fluid is transferable into the brake fluid reservoir from a residual volume of internal volume 60, delimited from pressure chamber 62 with the aid of piston 52 and sleeve 54, via at least one volume exchange borehole 82. (An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple
through holes/punched holes 84 at a different level of cylindrical area 52b.) With the aid of the driver brake force exerted on a brake actuating element connected to the master brake cylinder, a driver of the vehicle equipped with the piston-cylinder device may thus brake into the piston-cylinder device via
the master brake cylinder and the at least one connecting borehole 80, and effectuate a volume intake into pressure chamber 62/enlargement of pressure chamber 62.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Schepp. The modification would have been obvious because by transferring the braking fluid into a hydraulic reservoir when the brake pedal is manually pressed, it allows “An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple through holes/punched holes 84 at a different level of cylindrical area 52b.” (Schepp, par. [0044]).
	
	The combination of Miller and Schepp teaches to output a warning by disconnecting or desensitizing brake pedal to cancel the unauthorized driving action as described above but does not explicitly disclose outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle;

	However, Victor teaches outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver (unauthorized driving action), it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode to notify the driver. This is at least mapped to feature (i))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Schepp to incorporate the teaching of Victor. The modification would have been obvious because by issuing warning signal, it could alert drivers regarding to their unauthorized driving action, and it could help avoiding potential accident caused by drowsy drivers. 

	The combination of Miller, Schepp and Victor teaches to determining driving action without authorization as described by Miller above, but does not explicitly disclose wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action.

However, Kaliouby teaches wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action. 
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state (unauthorized driver), it prevents the unauthorized driver from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp and Victor to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 
	

Regarding to claim 2, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
Miller further teaches wherein the cancellation of the personal driving action includes rendering inactive an activated driver actuation unit. ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel,” “accelerator pedal,” or “brake pedal” reads on the “actuation unit”).
(Note: see claim 1 above for motivation to combine)

Regarding to claim 4, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 2.
Miller further teaches wherein the driver actuation unit is the brake pedal, which is in the vehicle. ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel” “accelerator pedal” or “brake pedal” reads on the “actuation unit”).
(Note: see claim 1 above for motivation to combine)
	
Regarding to claim 5, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 4.
Miller further teaches wherein the brake pedal is hydraulically disconnected from wheel brakes to cancel the personal driving action upon the brake pedal. ([Par. 0027], “certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session”)
(Note: see claim 1 above for motivation to combine)

Regarding to claim 6, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
Miller further teaches wherein the driving operation is executed completely autonomously, using automatic braking, acceleration and steering actions. ([Par. 0011], “the host vehicle 100 is an autonomous vehicle that operates in an autonomous (e.g., driverless) mode, a partially autonomous mode, and/or a non-autonomous mode. When operating in the autonomous mode, the host vehicle 100 at least partially controls various vehicle subsystems associated with controlling the steering, braking, and the accelerator pedal”)
(Note: see claim 1 above for motivation to combine)


Regarding to claim 12, Miller teaches a control unit comprising a computer programed to perform a method for a vehicle ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein the “steering wheel” “accelerator pedal” “brake pedal” read on the “actuation unit”), the method comprising: 
	detecting, during the autonomous driving operation, a personal driving action of a manual pressing of a brake pedal that displaces braking fluid to influence handling or driving dynamics of the vehicle taking place without driving authorization; 
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

[Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session.

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally triggers a handoff, by pressing on the brake pedal, which requests the vehicle to be switched to manual operation. If the driver competency fails to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]).

based on the detecting, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode).

Miller teaches to disconnect or desensitize the brake pedal if the driving action is unauthorized as described above but does not explicitly disclose to in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit;

However, Schepp teaches in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; ([Par. 0044], “an brake fluid reservoir (with an atmospheric pressure present therein) is connectable/connected to the piston-cylinder device via at least one line, not illustrated, in such a way that brake fluid is transferable into the brake fluid reservoir from a residual volume of internal volume 60, delimited from pressure chamber 62 with the aid of piston 52 and sleeve 54, via at least one volume exchange borehole 82. (An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple
through holes/punched holes 84 at a different level of cylindrical area 52b.) With the aid of the driver brake force exerted on a brake actuating element connected to the master brake cylinder, a driver of the vehicle equipped with the piston-cylinder device may thus brake into the piston-cylinder device via
the master brake cylinder and the at least one connecting borehole 80, and effectuate a volume intake into pressure chamber 62/enlargement of pressure chamber 62.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Schepp. The modification would have been obvious because by transferring the braking fluid into a hydraulic reservoir when the brake pedal is manually pressed, it allows “An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple through holes/punched holes 84 at a different level of cylindrical area 52b.” (Schepp, par. [0044]).
	
	The combination of Miller and Schepp teaches to output a warning by disconnecting or desensitizing brake pedal to cancel the unauthorized driving action as described above but does not explicitly disclose outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle;

However, Victor teaches outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver (unauthorized driving action), it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode to notify the driver. This is at least mapped to feature (i))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Schepp to incorporate the teaching of Victor. The modification would have been obvious because by issuing warning signal, it could alert drivers regarding to their unauthorized driving action, and it could help avoiding potential accident caused by drowsy drivers. 

	The combination of Miller, Schepp and Victor teaches to determining driving action without authorization as described by Miller above, but does not explicitly disclose wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action.

However, Kaliouby teaches wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action. 
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state (unauthorized driver), it prevents the occupant from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp and Victor to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 

Regarding to claim 13, Miller teaches a vehicle, comprising: 
	a control unit including a computer programed to perform a method; ([Par. 0023], “the processor 135”) and 
	a driver actuation unit that includes at least one of a brake pedal, an accelerator pedal, and a steering device that influences handling or driving dynamics of the vehicle;  
([Par. 0026 – 0027], “Examples of driver inputs may include turning the steering wheel 140, pressing the brake pedal 145,or pressing the accelerator pedal 150 … while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff” wherein the “steering,” “accelerator pedal,” or “brake pedal” reads on the “driver actuation unit”)
	wherein the method includes: 
		detecting, during the autonomous driving operation, a personal driving action of a manual pressing of a brake pedal that displaces braking fluid to influence handling or driving dynamics of the vehicle taking place without driving authorization;
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

[Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session.

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally triggers a handoff, by pressing on the brake pedal, which requests the vehicle to be switched to manual operation. If the driver competency fails to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]).

based on the detecting, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode).

Miller teaches to disconnect or desensitize the brake pedal if the driving action is unauthorized as described above but does not explicitly disclose to in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit;

However, Schepp teaches in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; ([Par. 0044], “an brake fluid reservoir (with an atmospheric pressure present therein) is connectable/connected to the piston-cylinder device via at least one line, not illustrated, in such a way that brake fluid is transferable into the brake fluid reservoir from a residual volume of internal volume 60, delimited from pressure chamber 62 with the aid of piston 52 and sleeve 54, via at least one volume exchange borehole 82. (An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple
through holes/punched holes 84 at a different level of cylindrical area 52b.) With the aid of the driver brake force exerted on a brake actuating element connected to the master brake cylinder, a driver of the vehicle equipped with the piston-cylinder device may thus brake into the piston-cylinder device via
the master brake cylinder and the at least one connecting borehole 80, and effectuate a volume intake into pressure chamber 62/enlargement of pressure chamber 62.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Schepp. The modification would have been obvious because by transferring the braking fluid into a hydraulic reservoir when the brake pedal is manually pressed, it allows “An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple through holes/punched holes 84 at a different level of cylindrical area 52b.” (Schepp, par. [0044]).
	
	The combination of Miller and Schepp teaches to output a warning by disconnecting or desensitizing brake pedal to cancel the unauthorized driving action as described above but does not explicitly disclose outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle;

However, Victor teaches outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver (unauthorized driving action), it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode to notify the driver. This is at least mapped to feature (i))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Schepp to incorporate the teaching of Victor. The modification would have been obvious because by issuing warning signal, it could alert drivers regarding to their unauthorized driving action, and it could help avoiding potential accident caused by drowsy drivers. 

	The combination of Miller, Schepp and Victor teaches to determining driving action without authorization as described by Miller above, but does not explicitly disclose wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action.

However, Kaliouby teaches wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action. 
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state (unauthorized driver), it prevents the occupant from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp and Victor to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 

Regarding to claim 14, Miller teaches a non-transitory computer-readable memory medium on which is stored a computer program having program code for executing an autonomous driving operation in a vehicle ([Par. 0053], “a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein”), the computer program, when executed by a computer, causing the computer to perform a method, the method comprising: 
	detecting, during the autonomous driving operation, a personal driving action of a manual pressing of a brake pedal that displaces braking fluid to influence handling or driving dynamics of the vehicle taking place without driving authorization;
([Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff.”

([Par. 0008], “the vehicle may include a handoff system that detects a handoff request indicating a transition from an autonomous mode of operation to a non-autonomous mode of operation and assesses driver competency. The handoff system approves the handoff request if the driver competency exceeds a predetermined threshold and denies the handoff request if the driver competency fails to exceed the predetermined threshold”

[Par. 0027], “Because the training occurs while the host vehicle 100 is operating in the autonomous mode, and because certain driver inputs may automatically cause the autonomous mode controller 155 to give control of the host vehicle 100 back to the driver, the driver inputs may inadvertently trigger the handoff. To counteract this, the processor 135 may prompt the driver, via the user interface 125, to slowly and gently provide the driver input. Moreover, in a drive-by-wire system, the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session.

Where this is interpreted as while the vehicle is operating in the autonomous mode, the driver may accidentally triggers a handoff, by pressing on the brake pedal, which requests the vehicle to be switched to manual operation. If the driver competency fails to exceed the predetermined threshold, the request is considered as an unauthorized personal driving action. The driver competency indicates driver’s identification and driver’s driving skill ([Par. 0023 – 0024]).

based on the detecting, canceling the personal driving action; ([Par. 0027], “the processor 135 may “disconnect” by ignoring or desensitizing the vehicle's response to the steering wheel 140, and/or accelerator pedal 150, and/or brake pedal 145 positions, from actually controlling the host vehicle 100so that the autonomous mode controller 155 will effectively ignore the driver inputs provided during the training session” wherein this is interpreted as when the handoff request is detected as an unauthorized driving action, the processor disconnects the vehicle’s response to the steering wheel, brake pedal or accelerator pedal to cancel the handoff request and maintains the vehicle in autonomous mode).

Miller teaches to disconnect or desensitize the brake pedal if the driving action is unauthorized as described above but does not explicitly disclose to in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit;

However, Schepp teaches in response to the manual pressing of the brake pedal, transferring the braking fluid that has been displaced by the manual pressing of the brake pedal to a hydraulic reservoir that is in a brake circuit; ([Par. 0044], “an brake fluid reservoir (with an atmospheric pressure present therein) is connectable/connected to the piston-cylinder device via at least one line, not illustrated, in such a way that brake fluid is transferable into the brake fluid reservoir from a residual volume of internal volume 60, delimited from pressure chamber 62 with the aid of piston 52 and sleeve 54, via at least one volume exchange borehole 82. (An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple
through holes/punched holes 84 at a different level of cylindrical area 52b.) With the aid of the driver brake force exerted on a brake actuating element connected to the master brake cylinder, a driver of the vehicle equipped with the piston-cylinder device may thus brake into the piston-cylinder device via
the master brake cylinder and the at least one connecting borehole 80, and effectuate a volume intake into pressure chamber 62/enlargement of pressure chamber 62.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Miller to incorporate the teaching of Schepp. The modification would have been obvious because by transferring the braking fluid into a hydraulic reservoir when the brake pedal is manually pressed, it allows “An undesirable complete covering of the at least one volume exchange borehole 82 is preventable, also during displacement of piston 52, by forming multiple through holes/punched holes 84 at a different level of cylindrical area 52b.” (Schepp, par. [0044]).
	
	The combination of Miller and Schepp teaches to output a warning by disconnecting or desensitizing brake pedal to cancel the unauthorized driving action as described above but does not explicitly disclose outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle;

	However, Victor teaches outputting a warning indicating the canceling by (i) executing one or more pulses of braking, accelerating, or steering or (ii) generating a restoring force to the brake pedal counter to a force applied to the brake pedal by an occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle; ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver (unauthorized driving action), it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode to notify the driver. This is at least mapped to feature (i))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller and Schepp to incorporate the teaching of Victor. The modification would have been obvious because by issuing warning signal, it could alert drivers regarding to their unauthorized driving action, and it could help avoiding potential accident caused by drowsy drivers. 

	The combination of Miller, Schepp and Victor teaches to determining driving action without authorization as described by Miller above, but does not explicitly disclose wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action.

However, Kaliouby teaches wherein the detecting includes determining that the personal driving action is taking place without the driving authorization by detecting signals indicating that the occupant was, prior to a beginning of the autonomous driving operation that was begun prior to the personal driving action, in a predefined state that is impermissible for the personal driving action. 
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state (unauthorized driver), it prevents the occupant from manipulating operation of the vehicle.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp and Victor to incorporate the teaching of Kaliouby. The modification would have been obvious because by preventing an occupant who is in a negative cognitive state from operating the vehicle, it ensures safety and avoids potential accident caused by neglected driving. 

Regarding to claim 15, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
Victor further teaches outputting of the warning indicating the canceling is performed by the executing of the one or more pulses of braking, accelerating, or steering. ([Par. 0090], “the method and system are operable for detecting and adequately warning an inattentive, drowsy, and/or out-of-the-loop driver and assessing and confirming the driver's adequate response to the associated warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s). This situation requires a modeling of reaction times and a consideration of time-to-collision probabilities once a perceived or sudden threat has been identified. After an inattentive, drowsy, and/or out-of-the-loop state has been detected and warning prompt(s), which may include audio, visual, haptic, and, more preferably, brake pulse or the like warning prompt(s), have been issued, the driver's response to the warning, the road, and/or the precautionary event is assessed … The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” This is interpreted as when the system detects a drowsy or out of loop driver, it could issue warning prompt such as brake pulse, and control of steering and braking of vehicle when it is in self-driving mode.)
(Note: see claim 1 for motivation to combine)
32. 	Regarding to claim 16, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 15.
Victor further teaches wherein the braking of the one or more pulses is a stronger braking than a braking that was being performed by the autonomous driving operation and than a braking requested by the personal driving action. ([Par. 0028], “deriving, from one or more host vehicle driver-monitoring sensors of the host vehicle, a current host vehicle driver level of attention; determining if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention; and, if the set or estimated required host vehicle driver level of attention threshold exceeds the current host vehicle driver level of attention, producing at least one of a visual, acoustic, haptic information, and brake impulse prompt to a host vehicle driver environment to promote increased host vehicle driver-attention to the at least one hypothetical threat and/or triggering at least one of automated braking and steering of the host vehicle to promote an increase in safety margin to the at least one hypothetical threat.”; [Par. 0090], “Based on warning success and driver response, subsequent warning prompts may be given and/or controlled vehicle response may be initiated. This methodology is again illustrated conceptually in FIG. 4. The point is that once an out-of-the-loop driver is detected, the driver can be warned (in various modalities) and/or an alternative vehicle control algorithm can be implemented. The alternative vehicle control algorithm could be a more imprecise control of steering and braking (if the vehicle is operating in a driver-assist or self-driving (i.e., piloted-driving) mode).” Wherein the “braking pulse” is executed as a warning prompt which is strong enough to register the driver to get his attention that might not influence driving operation of the vehicle. Therefore, the “braking pulse” is described as a different action than the autonomous driving operation or brake request performed by the driver.)
(Note: see claim 1 for motivation to combine)

Regarding to claim 19, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
Kaliouby further teaches wherein the predefined state is that the occupant was fatigued prior to the beginning of the autonomous driving operation that was begun prior to the personal driving action.
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state, it prevents that occupant from manipulating operation of the vehicle prior the autonomous driving can be manipulated.)
(Note: see claim 1 for motivation to combine)

Regarding to claim 9, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 19.
Kaliouby further teaches wherein that the occupant was fatigued is ascertained during a trip by evaluating sensor signals.
([Par. 0033], “The vehicle manipulation uses image-based analysis. Images of a vehicle occupant are obtained using one or more imaging devices within a vehicle. The imaging devices can include cameras, where the cameras can include a video camera, a still camera, a camera array, a plenoptic camera, a web-enabled camera, a visible light camera, a near-infrared (NIR) camera, a heat camera, and so on. The obtained images include facial data of the vehicle occupant. A computing device is used to analyze the one or more images to determine a cognitive state…. The cognitive states can include drowsiness, fatigue, distraction, impairment, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth.

[Par. 0039], “The vehicle that is manipulated can include an autonomous vehicle, a semi-autonomous vehicle, and so on. The manipulating the vehicle can include a variety of operations such as a locking out operation of the vehicle to prevent unauthorized use or to prevent an impaired driver from operating the vehicle. The manipulating the vehicle can include making recommendations to the vehicle operator such as taking a break, seeking an alternate route, and the like. The manipulating the vehicle can include brake activation, throttle control, steering control, vehicle route navigation, etc.”

This is interpreted as when the computing device detects an occupant of the vehicle is in a cognitive state during the trip, it prevents that occupant from manipulating operation of the vehicle.)
(Note: see claim 1 for motivation to combine)

Regarding to claim 21, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 19.

Kaliouby further teaches wherein the detecting that the occupant was fatigued is performed based on detection of head movements or eye movements of the occupant. ([Par. 0086], “Image 1004B indicates that the third individual, while still facing the screen, has averted his eyes, and thus his eyes are no longer directed towards the content, and accordingly, the third individual is no longer viewing the content. Thus, even if the person is present and facing the screen, it is possible that the person's gaze is averted away from the content.”)
(Note: see claim 1 for motivation to combine)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Schepp, Victor and Kaliouby in view of Kumazaki. Kenta (Publication No. US 20190039565 A1; hereafter Kumazaki).
Regarding to claim 3, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
Miller teaches to deactivate the actuation unit when an unauthorized personal driving action is detected as described in claim 1 above, but does not explicitly disclose the cancellation of the personal driving action includes locking an activated driver actuation unit.
	
	However, Kumazaki teaches wherein during the cancellation of a personal driving action, an activated driver actuation unit is locked. ([Par. 0006 – 0007], “The electronic control unit is configured to perform control to fix a gear position of the automatic transmission when the electronic control unit determines that the unauthorized access from the outside occurs during the automated driving mode. With the above configuration, when it is determined that unauthorized access is detected, shift control can be prevented from being manipulated through the unauthorized access” wherein the “gearshift” reads on the “activated driver actuation unit.” This is interpreted as when an unauthorized access being detected, the “gearshift” will be set to be fixed, so the unauthorized access cannot manipulate the “shift control” of the vehicle while traveling in the automated driving mode. In other words, the “gearshift” of the autonomous vehicle is locked after an unauthorized attack is detected).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp, Victor and Kaliouby to incorporate the teaching of Kumazaki. The modification would have been obvious because by locking the actuation unit when an unauthorized access is detected, it allows the actuation unit “can be prevented from being manipulated through the unauthorized access” (Kumazaki, [Par. 0007]).

Claim 8, 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Schepp, Victor and Kaliouby in view of Blattert et al. (Publication No. US 20170174196 A1; hereafter Blattert).
Regarding to claim 8, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
The combination of Miller, Schepp, Victor and Kaliouby teaches to cancel unauthorized personal driving action and generating warning such as one or more braking pulse as described in claim 1 above, but does not explicitly disclose to output the warning including generating a signal by modulating brake pressure in the brake circuit.

However, Blattert teaches output the warning including generating a signal by modulating brake pressure in the brake circuit. ([Par. 0008], “the brake pedal counter force to be adjusted so that it remains the same despite the increase in volume in the hydraulic brake system, so that the brake pedal does not cover any additional travel for the same driver operation, but remains in the current position thereof. However, other processes of the brake pedal counter force are also possible. For example, by means of the profile the brake pedal counter force signals the driver haptically that the electromechanical brake device has been activated in addition to the hydraulic vehicle brake, for example by means of a pulsating profile of the brake pedal counter force. In the case of using the electromechanical brake device as a parking brake, by means of the brake pedal counter force it can be signaled to the driver that the clamping process has been achieved by the electromechanical brake device and thereby the target parking braking force has been reached, for example likewise by means of a pulsation of the brake pedal counter force. It is also possible to perform a harder or a softer characteristic curve compared to the profile of the brake pedal counter force without intervention by means of the method according to the disclosure, for example in order to reduce or increase the displacement of the brake pedal.” Wherein the brake pedal counter force is generated based on brake pressure. This is interpreted as the “brake pedal counter force” gives signal to a driver in a way that the driver could sense a strong force-back against an applied force onto the pedal brake, so that the brake pedal does not cover any additional travel for the same driver operation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp, Victor and Kaliouby to incorporate the teaching of Blattert. The modification would have been obvious because by generating a signal to a driver by using brake pedal counter force, it allows the driver to immediately notice the signal based on a strong resistance of the brake pedal. 

Regarding to claim 17, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.

The combination of Miller, Schepp, Victor and Kaliouby teaches to cancel a personal driving action when it is determined as an unauthorized action, but does not explicitly disclose to output a warning by the generating of the restoring force to the brake pedal counter to the force applied to the brake pedal by the occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle.

However, Blattert teaches output a warning by the generating of the restoring force to the brake pedal counter to the force applied to the brake pedal by the occupant of the vehicle, without the restoring force affecting the driving dynamics of the vehicle. ([Par. 0008], “the brake pedal counter force to be adjusted so that it remains the same despite the increase in volume in the hydraulic brake system, so that the brake pedal does not cover any additional travel for the same driver operation, but remains in the current position thereof. However, other processes of the brake pedal counter force are also possible. For example, by means of the profile the brake pedal counter force signals the driver haptically that the electromechanical brake device has been activated in addition to the hydraulic vehicle brake, for example by means of a pulsating profile of the brake pedal counter force. In the case of using the electromechanical brake device as a parking brake, by means of the brake pedal counter force it can be signaled to the driver that the clamping process has been achieved by the electromechanical brake device and thereby the target parking braking force has been reached, for example likewise by means of a pulsation of the brake pedal counter force. It is also possible to perform a harder or a softer characteristic curve compared to the profile of the brake pedal counter force without intervention by means of the method according to the disclosure, for example in order to reduce or increase the displacement of the brake pedal.” This is interpreted as the “brake pedal counter force” gives signal to a driver in a way that the driver could sense a strong force-back against an applied force onto the pedal brake, so that the brake pedal does not cover any additional travel for the same driver operation.)

	The motivation to combine the teaching of the combination of Miller, Schepp, Victor and Kaliouby and the teaching of Blattert is as same as the motivation in claim 8 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Schepp, Victor and Kaliouby in view of Hatfield et al. (Publication No. US 20170297581 A1; hereafter Hatfield).
Regarding to claim 20, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 19.
The combination of Miller, Schepp, Victor and Kaliouby teaches to detect a driver being in fatigued state as described in claim 1 above, but does not explicitly disclose wherein the detecting that the occupant was fatigued is performed based on detection of head movements or eye movements of the occupant.

	However, Hatfield teaches wherein the detecting that the occupant was fatigued is performed based on detection of head movements or eye movements of the occupant. ([Par. 0023], “The steering wheel sensor 206 is configured in a steering wheel 205 of the machine 100, and configured to detect movement and pressure of hand of the operator on the steering wheel 205. A signal indicative of the movement and the pressure of the hand of the operator on the steering wheel 205 is communicated to the fatigue detection unit 104.”; [Par. 0027], “The controller 312 of the system 300 is configured to determine a fatigue condition of the operator based on the signal indicative of the fatigue parameter received from the fatigue detection unit 104.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp, Victor and Kaliouby to incorporate the teaching of Hatfield. The modification would have been obvious because by detecting fatigued behavior based on steering movement, it allows a more accurate detection. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Schepp, Victor and Kaliouby in view of Yako et al. (Publication No. US 20180059663 A1; hereafter Yako).
Regarding to claim 22, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
The combination of Miller, SChepp, Victor and Kaliouby teaches to prevent unauthorized driver who are in a predefined state that is impermissible from manipulating operation of the vehicle as described in claim 1 above, but does not explicitly disclose wherein the predefined state is that the occupant is not associated with any of one or more predefined identifications.

	However, Yako teaches wherein the predefined state is that the occupant is not associated with any of one or more predefined identifications. ([Par. 0016], “The processor 125 may be programmed to identify the driver immediately upon the driver entering the host vehicle 100 or in response to a user input requesting that the host vehicle 100operate in the partially autonomous mode. The user input requesting that the host vehicle 100 operate in the partially autonomous mode may be received via, e.g., a user interface (e.g., a touch screen display) located in the host vehicle 100 or a mobile device in communication with the processor 125via, e.g., the communication interface 110. The processor 125 may be programmed to identify the driver according to a subsequent user input provided by the driver. Like the user input requesting the partially autonomous mode, the subsequent user input may be provided to the user interface or the mobile device in communication with the processor 125 via, e.g., the communication interface 110.The subsequent user input may be provided as a result of the driver selecting among a list of possible drivers and possibly providing credentials to, e.g., prevent the driver from lying about his or her identity. Another way to identify the driver is via the driver identification signal output by the occupant detection system 115. In some instances, the processor 125 may request that the driver confirm his or her identity via a user input to the user interface or the mobile device. Alternatively, the processor 125may identify the driver from, e.g., the unique identification transmitted by a key used by the driver to access and start the host vehicle 100.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp, Victor and Kaliouby to incorporate the teaching of Yako. The modification would have been obvious because by identifying the driver before allowing the driver for manipulating operation of the vehicle, it ensures safety of driving in such a way that preventing unidentified driver who may not be capable for operating the vehicle.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller, Schepp, Victor and Kaliouby in view of Laserra Lima, Thiago (US Patent No. 10471969 B1; hereafter Laserra).
Regarding to claim 23, the combination of Miller, Schepp, Victor and Kaliouby teaches the method of claim 1.
	The combination of Miller, Schepp, Victor and Kaliouby teaches to prevent unauthorized driver who are in a predefined state that is impermissible from manipulating operation of the vehicle as described in claim 1 above, but does not explicitly disclose wherein the predefined state is that the occupant had an intake of a predefined substance.

	However, Laserra teaches wherein the predefined state is that the occupant had an intake of a predefined substance. (Fig. 4, [Column 10, line 60 – 67, Column 12, line 5 – 49], “Referring to FIG. 4, method 400 begins at 401, when a vehicle occupant enters into the cabin of vehicle 12. In step 410, an impairment level of the vehicle occupant is detected, which may occur while the vehicle occupant enters into the vehicle cabin or soon thereafter (e.g., within the first five (5) seconds of entering the cabin or at some point before they attempt to take control of the vehicle operations). It should be understood the impairment level may be detected by one or more of the impairment detection techniques discussed above with regard to the impairment sensor 29 (e.g., the behavioral sensor techniques, occupant fluid scanning techniques, air/exhalation scanning techniques, laser analysis techniques, etc.).
(35) In step 420, it is determined whether the detected impairment level is greater than a first impairment threshold in operation… vehicle 12 will restrict the vehicle occupant from being able to shift the vehicle back to the manual driving mode (i.e., vehicle 12 will completely deactivate manual driving mode). Restricting the vehicle occupant's driving abilities in this manner will ensure they cannot drive while legally impaired and thus improve road safety. Skilled artisans will see that when the vehicle 12 is restricted to the autonomous driving mode, the notification (step 440) may state something to the effect of the vehicle 12 being restricted to this mode. For example, an exemplary notification may state (via one or more GUIs) “WARNING: DUE TO THE VEHICLE OPERATOR BEING LEGALLY IMPAIRED, VEHICLE OPERATIONS ARE RESTRICTED TO THE AUTONOMOUSDRIVING MODE” or the like. After optional step 450, method 400 will move to completion 402.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Miller, Schepp, Victor and Kaliouby to incorporate the teaching of Laserra. The modification would have been obvious because by preventing driver under influences from manipulating the autonomous driving of the vehicle, it ensures safety and avoids potential collision caused by impaired driver. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668